Title: From John Adams to Arthur Lee, 9 June 1779
From: Adams, John
To: Lee, Arthur


     
      Dear Sir
      L’orient June 9. 1779
     
     Your Favours of June 2d and 5th are now before me: that of 29 March, I have answered if I ever received it, for I have answered every one received from you, but not having my Papers at Hand cannot be particular. Thank you for the Manuscript and the Pamphlet.
     Am happy to hear from you and from all others, so agreable a Character of the Chevalier de la Luzerne, and M. de Marbois the last of whom I have had the Pleasure to see. Wish it was in my Power to do more for M. Ford, and to take him with me but the Frigate will be so crouded, I fear it will be impossible. The Declarations of the northern Powers against the Right of England to Stop their Merchant Vessels, and arming to support their Rights are important Events. The displacing of Mr. Paine is a disagreable and alarming one.
     It is with no small Astonishment, that I learn by your Letter of the fifth, that by Advices from America Since your last to me your Ennemies are determined to impeach your Attachment to our Country and her Cause. Your Request that I would give my Opinion on that subject, from the Knowledge I have had of your Conduct, while We acted in Commission together can meet with no Objection from me.
     But I hope I need not inform you, that my Opinion upon this Point is no secret, at Versailles, Paris, Nantes or Elsewhere. Inclosed is Copy of a Letter, I did myself the Honour to write his Excellency the Comte de Vergennes sometime ago, which for any Thing I know is communicated to all the Court: But the answer Shews that it was received. I had my Reasons then for keeping it to myself, which exist now no more. I would transcribe the whole Correspondence, if it was in my Power but I have not time, and it is Sufficient to Say that it was conducted by his Excellency, with the most obliging Politeness. It is my Duty now to furnish you with a Copy, least any Accident may befall me, which is by no Means improbable. I thought then and am con­firmed in that Opinion more and more, that it was my Duty, to communicate my Sentiments at Court, upon that very extraordinary occasion, and from Regard to my own Reputation, I am very glad you have given me an Opportunity of furnishing you with Evidence, that I did this Part of my duty so far forth. The Letter was written, sent to Versailles and received by his Excellency, before the Arrival of the Marquis de la Fayette, his Aid de Camp or Dr. Winship, that is before the News reached Passy, of the new Arrangement.
     But least that Letter should not be Sufficient, I shall inclose another Certificate, not without an heartfelt Grief and Indignation, that Malice should have been so daring and so barbarous, as to make either such a Letter or such a Certificate from me, either necessary, or even pardonable. Your Hint that I must correct Some Things that are amiss, extorts from me, an involuntary Sigh. I shall be in a situation critical and difficult without Example. My own Character at stake from various Quarters, and without any Thing to support me, but Truth and Innocence and you need not be informed that these are not always Sufficient. I have little Expectation of doing good: God grant I may do no Harm. I shall not designedly. But I suppose Congress intend to examine me as a Witness, and I must tell the Truth, the whole Truth and nothing but the Truth, as far as I know it. If the Task should end here, I should not be much embarrassed, but if they proceed to demand of me, Opinions and Judgments of Men and Things, as there is Reason to expect they will, altho I hope they will not, what will be the Consequence?
     Upon the whole, Truth must be my shield, and if the shafts of interested Malice, can pierce through this, they shall pierce me. I have the Honour to be with Esteem and Respect, sir your most obedient humble servant.
     
      John Adams
     
    